Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 21-31, as filed on 19 July 2021, are currently pending and have been considered below.  In the preliminary amendment claims:

1-20 have been cancelled, 
Claim 21-31 have been added, and 
Claims 21-31 are currently pending.

Priority

This application claims continuation status priority of US Application No. 16/057,134, filed on 10 May 2017, now US Patent No. 10,733,632.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 21-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 21-31, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 21-31 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21-31 are directed to sending and receiving data to calculate and verify payable commissions to/from advertisers/publishers.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 21-31 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a computer readable medium, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, recites, in part, 
obtain at least one analytics report that includes a plurality of transaction records, each transaction record being associated with a transaction and a first advertiser;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
identify inconsistencies among the plurality of transaction reports; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
generate an first attribution report based on the at least one analytics report and an attribution rule; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
determine whether the at least one analytics report includes an error; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
automatically correcting the at least one analytics report upon determining that the at least one analytics report includes the error.  
These limitations set forth a concept of sending and receiving data to calculate and verify payable commissions to/from advertisers/publishers.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figure 1-3, 13, and 14 and Paragraphs 0027, 0032, 0033, 0101, and 0145 of the specification detail any combination of a generic computer system program to perform the method.  Further paragraphs 0032 and 0033 specifically recite “a general-purpose processor”.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 22-31 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 21-31 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 21-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferzacca et al. (US Patent Application Publication No. 2012/0290373 A1 – Hereinafter Ferzacca).  
Claim 21:
Ferzacca teaches;
A non-transitory computer-readable medium storing code representing instructions that when executed cause a processor to: (via computer programs stored in memory in at least paragraph 0020.)
obtain at least one analytics report that includes a plurality of transaction records, each transaction record being associated with a transaction and a first advertiser; (See at least paragraph 0018.) 

generate an first attribution report based on the at least one analytics report and an attribution rule; (See at least the abstract and paragraphs 0018, 0019, 0023-0026, and 0032.)
a determination of an error in the analytics report; and (See at least the abstract and paragraphs 0018, 0019, 0023-0026, and 0032.)
a determination of whether the attribution rule is applicable, wherein when the determination is that the attribution rule is not applicable, taking a corrective action; (See at least the abstract and paragraphs 0018, 0019, 0023-0026, and 0032.)
Ferzacca does not appear to specify an error in the report.  
However it is old and well known to check commission reports and verify the reports prior to issuing commissions.  The Examiner, was clearly acquainted with this as a salesman and a sales manager from the early 90s until the 2012.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Ferzacca by using validating and seeing if there were any errors in the commission report prior to doing anything else since it was old and well known to confirm/validate commissions prior to payment in order to not overpay or underpay sales people.  Further, automating a manual activity does not make an invention patent eligible (In re Venner).

Claim 22:
Modified Ferzacca teaches all the limitations of claim 21 above, further Ferzaca teaches “the determination that the at least one analytics report includes the error occurs when the at least one analytics report is missing information that is necessary for applying the first attribution report” in at least paragraphs 0018, 0019, 0023-0026, and 0032 and multiple variability in at least paragraphs 0029-0032. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 23:
Modified Ferzacca teaches “generate a first advertiser profile including an identifier for the first advertiser and an identifier for a first advertising platform” in at least paragraphs 0018, 0019, 0023-0026, and 0032 and multiple variability in at least paragraphs 0029-0032. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 24:
Modified Ferzacca teaches all the limitations of claim 23 above, further Ferzaca teaches “calculate a fee that is owed by the first advertiser, wherein the first attribution 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 25:
Modified Ferzacca teaches all the limitations of claim 24 above, further Ferzaca teaches “the calculation of the fee is based on logic that includes:” 
a first conditional expression for calculating the fee based on a first transaction attribute value when the first transaction attribute value is provided by the analytics report; and (Ferzacca teaches a fee/attribution in the report in at least paragraphs 0018, 0019, 0023-0026, and 0032.  Further Ferzacca uses multiple variability in at least paragraphs 0029-0032.)
a second conditional expression for calculating the fee based on a second transaction attribute value when the first transaction attribute value is not provided by the analytics report. (Ferzacca teaches a fee/attribution in the report in at least paragraphs 0018, 0019, 0023-0026, and 0032.  Further Ferzacca uses multiple variability in at least paragraphs 0029-0032.)
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  



Claim 26:
Modified Ferzacca teaches all the limitations of claim 21 above, further Ferzaca teaches “the attribution rule is specified by the first advertiser” in at least paragraphs 0018, 0019, 0023-0026, and 0032 and multiple variability in at least paragraphs 0029-0032. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 27:
Modified Ferzacca teaches all the limitations of claim 21 above, further Ferzaca teaches “the attribution rule includes logic for calculating a commission that is owed by the first advertiser to a publishing to a publishing platform that has been caused by the first advertising platform to present one or more advertisements that are associated with the first advertiser” in at least paragraphs 0018, 0019, 0023-0026, and 0032. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 28:
Modified Ferzacca teaches all the limitations of claim 21 above, further Ferzaca teaches “identifying a first attribute value and a second attribute value that are needed for applying the attribution rule; identifying a first portion of the first analytics report that includes the first attribute value; identifying a second portion of the second analytics report that includes the second attribute value; and wherein generating the first attribution report includes combing the first portion of the first analytics report and a second portion of the second analytics report” in at least paragraphs 0018, 0019, 0023-0026, and 0032 and multiple variability in at least paragraphs 0029-0032. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 29:
Modified Ferzacca teaches all the limitations of claim 21 above, further Ferzaca teaches “identify at least one attribute value that is missing from the at least one analytics report when the at least one attribute value that is missing from the at least one analytics report is necessary for executing the attribution rule” in at least paragraphs 0018, 0019, 0023-0026, and 0032 and multiple variability in at least paragraphs 0029-0032. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 30:
Modified Ferzacca teaches all the limitations of claim 21 above, further Ferzaca teaches “notify the first advertiser of the at least one attribute value that is missing when it is necessary for executing the attribution rule” in at least paragraphs 0018, 0019, 0023-0026, and 0032 and multiple variability in at least paragraphs 0029-0032. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 31:

Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 21-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 10,733,632.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.

Conclusion

The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure: 
Hanifi et al.  US Patent Application Publication No. 2009/0287595 A1– Separate distinct variables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/Michael W Schmucker/
Primary Examiner, Art Unit 3681